Title: Thomas Jefferson to Nathaniel H. Hooe, 6 October 1811
From: Jefferson, Thomas
To: Hooe, Nathaniel H.


          
                  Sir 
                   
                     Monticello 
                     Oct. 6. 11.
          Your letters of Aug. 13. and Sep. 10. were each of them 23. days getting to this place. 
		  
		  
		  
		  the former came while I was in Bedford during an absence of between 2. & 3. weeks. I did not write an immediate answer because a very little delay, added to what had preceded would enable me to do it with effect.
			 
		   
		  
		  
		   
		  
		  
		  
		  
		   
		   
		   
		   
		   within the course of 3. weeks I am to recieve a quarter’s rent of my mill (now in more punctual hands) in flour, from the proceeds of which I intended, to make a remittance of the negro hire now due. a few days of delay may occur in making sale, but they will be very few, which I mention lest such a delay might occasion an
			 apprehension of disappointment, which shall not take place. with respect to the article of interest, I will settle it with you when you come up at Christmas, as I do not know that I could do it
			 of
			 myself to the satisfaction of mrs Dangerfield. 
		   at that time too I propose to cease hiring Tom; as the want of punctuality in others towards myself, renders punctuality on my part so uncertain. Accept the assurances of my esteem & respect
          
            Th:
            Jefferson
        